TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00168-CV


                                   Natalie Stroup, Appellant

                                                 v.

                              Daniel Silas Bassett Trust, Appellee




              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-19-008243, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On March 25, 2022, Natalie Stroup filed a notice of appeal from the trial court’s

order that was signed on November 10, 2021. The order granted final summary judgment in

favor of the Daniel Silas Bassett Trust and dismissed Stroup’s claims against it.

               On June 1, 2022, this Court sent notice to Stroup that her notice of appeal

appeared to be untimely filed. Because she timely filed a motion for new trial, her notice of

appeal was due on or before February 8, 2022. See Tex. R. App. P. 26.1(a) (requiring notice of

appeal to be filed within 90 days after judgment signed if party timely filed motion for new trial).

We requested that she provide proof of the timely mailing of the notice of appeal by

June 10, 2022. We further informed her that the failure to file proof would result in the dismissal

of this appeal for want of jurisdiction. To date, appellant has not provided proof of a timely

notice of appeal. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(b).
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 16, 2022




                                               2